Title: To George Washington from César-Henri de La Luzerne, 12 November 1787
From: La Luzerne, César-Henri, comte de
To: Washington, George

 

Sire
Port au Prince [Haiti] 12th Novr 1787.

The assembly which ought to have been held in France in order to particularize the number & quality of French Officers, who, having Served the last war in America, would be admitted into the respectable Society of the Cincinnati, having not been yet convened; I am solicited by Monsieur de Saqui des Toures, Commander of a Ship, with whom I am particularly acquainted and very desireous of obliging, to obtain, for him, permission to wear the Insignia of the Order. I am doubtful whether the French branch of this Society will ever convene, and I thought it right to consult you upon the hopes & wishes of Monsr de Saqui.
This Officer embarked on board the Languedoc in quality of Leiutenant, having served a cruize with the Count d’Estaing and being badly wounded was obliged to return to Fran[c]e. Among the favors with which he was recompensed at that time, he was not at hand to solicit this decoration which was granted to others less deserving of it. He was entitled to it on account of his wounds, as well as many other officers who had absolutly no other recommendation for it. He is more eligible than ever since he has become Commander of a Ship. He claims it as having been one of the first Frenchmen who bore arms in defence of American Liberty.
I beg your Excellency to inform me if you think this officer, whose merits are known to me, will be permitted to carry the Insignia by which this respectable society are distinguished. For my own part I should wish that my recommendation may obtain the favor which he desires, and of which I can assure you he is worthy.
I know the attachment which my Brother has to you, & I also know the friendship with which you honor him. I am persuaded that he would willingly join me in favor of Monsr de Saqui, if he was at hand.
I am glad, Sir, that this circumstance has given me an occasion of renewing the assurances of my sincere atttachment, and the high consideration with which I have the honor to be Yr Excellency’s Most Hble & Obedt Servt

La Luzerne

